     Case 2:19-cv-00637-RFB-DJA Document 10 Filed 04/15/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8                                                       ***
 9    FREDERICK OMOYUMA SILVER,                            Case No. 2:19-cv-00637-RFB-DJA
10                                          Plaintiff,
                                                                              ORDER
11              v.
12    CANDICE KATIE TOWNER,
13                                        Defendant.
14
            Before the Court for consideration is the Report and Recommendation [ECF No. 6] of the
15
     Honorable Daniel J. Albregts, United States Magistrate Judge, entered December 12, 2019.
16
            A district court “may accept, reject, or modify, in whole or in part, the findings or
17
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
18
     written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
19
     636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
20
     required to “make a de novo determination of those portions of the report or specified proposed
21
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
22
     Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
23
     “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
24
     Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
25
     by January 3, 2020. No objections have been timely filed. 1 The Court has reviewed the record in
26
     this case and concurs with the Magistrate Judge’s recommendations.
27
     ...
28
            1
                Plaintiff filed a motion for leave to file an amended complaint on January 6, 2020.
     Case 2:19-cv-00637-RFB-DJA Document 10 Filed 04/15/20 Page 2 of 2



 1           IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 6] is
 2   ACCEPTED and ADOPTED in full. The Court dismisses Plaintiff’s case with prejudice as the
 3   Court does not have subject matter jurisdiction over this matter.
 4           IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Filed an Amended
 5   Complaint (ECF No. 8) is DENIED.
 6           The Clerk of the Court is directed to mail a copy of this order to Plaintiff and to close the
 7   case.
 8
             DATED: April 15, 2020.
 9
                                                           _____________________________
10                                                         RICHARD F. BOULWARE, II
11                                                         UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
